Case: 20-30294         Document: 00516560864             Page: 1      Date Filed: 11/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               November 30, 2022
                                        No. 20-30294                              Lyle W. Cayce
                                                                                       Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Johnnie Sims,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 2:05-CR-297-3


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Johnnie Sims appeals the district court’s denial of his motion to
   reduce his sentence under Section 404 of the First Step Act of 2018. We
   previously affirmed the district court’s denial. United States v. Sims, 842 F.
   App’x 947 (5th Cir. 2021) (per curiam). But the Supreme Court vacated our


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 20-30294      Document: 00516560864          Page: 2   Date Filed: 11/30/2022




                                    No. 20-30294


   judgment and remanded the case for our reconsideration in light of its
   decision in Concepcion v. United States, 142 S. Ct. 2389 (2022).
          On remand, both parties ask us to vacate the district court’s order
   denying Sims’ motion for First Step Act relief and to remand the case for the
   district court to reconsider the motion in light of Concepcion. We grant the
   parties’ request. The district court’s order denying Sims’ motion for a
   sentence reduction under Section 404 of the First Step Act is VACATED,
   and the case is REMANDED to the district court for reconsideration in
   light of Concepcion.




                                         2